EXHIBIT 10.32

LOGO [g18255g36w32.jpg]

dELiA*s, Inc.

Non-Competition and Confidentiality Agreement

DATE: February 6, 2007

NAME: Mr. Stephen A. Feldman

Dear: Steve

In order to accept your offer of employment with dELiA*s, Inc., a Delaware
corporation (“The Company”), you must sign and return this Non-Competition and
Confidentiality Agreement (the “Agreement”).

As you know, The Company has by letter made you an offer of employment which
sets forth the terms and conditions of your proposed employment with The
Company, including your initial pay and benefits.

In consideration of the employment currently offered to you by The Company, you
agree to the following:

1.    Confidentiality:

The Company and each entity, directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with The
Company (each, an “Affiliate”), have developed, use and maintain trade secrets
and other confidential and proprietary information including, without
limitation, training materials, product information, personnel information
relating to their employees, operating procedures, marketing information, profit
and loss and other financial information, inventory strategy, product costs,
gross profit margins, selling strategies, client lists, supplier information,
and customer information (the “Confidential Information”), and The Company and
its Affiliates have taken and shall continue to take, and expects you to take,
all reasonable measures to protect the confidentiality of such Confidential
Information. It is understood that for purposes of this Agreement, “Confidential
Information” does not include information that (i) is in the public domain at
the time of your receipt thereof, (ii) otherwise becomes public other than as a
result of your breach of your obligations hereunder, (iii) is rightfully
received from a third party without any obligation of confidentiality to The
Company or any Affiliate or (iv) is independently developed by you.

You acknowledge that, during your employment with The Company, you will have
direct access to and knowledge of the Confidential Information, and you
acknowledge that if you become employed or affiliated with any competitor of The
Company in violation of your obligations in Section 2 of this Agreement, it is
possible that you would disclose the Confidential Information to such
competitor. You covenant and agree that all such Confidential Information is and
shall remain the sole property of The Company and/or its Affiliates, as
applicable, and that you will hold in strictest confidence, and will not (except
as required in the course of your employment with The Company) disclose to any
business, firm, entity or person, either directly or indirectly, any of the
Confidential Information. You further agree that you will return all such
Confidential Information (regardless of how it is maintained) and any copies
thereof to The Company within three days of the termination of your employment,
whether voluntary or involuntary and regardless of the reason for termination.
The terms of this paragraph are in addition to, and not in lieu of any legal or
other contractual obligations that you may have relating to the protection of
the Confidential Information. The terms of this paragraph shall survive
indefinitely the termination of this Agreement and/or your employment with The
Company.



--------------------------------------------------------------------------------

2.    Non-Competition.

You acknowledge that The Company and its Affiliates have invested substantial
time, money and resources in the development and retention of their respective
customers, accounts and Confidential Information. You acknowledge and agree that
any and all “goodwill” associated with any customer or account of The Company or
any of its Affiliates belongs exclusively to The Company and/or its Affiliates,
as the case may be. You further acknowledge and agree that, during the course of
your performing services for The Company will, and its Affiliates may, furnish,
disclose or make available to you confidential and proprietary information
related to The Company’s and its Affiliates’ business(es) and that The Company
and/or one or more Affiliates may provide you with unique and specialized
training. You also acknowledge that such confidential information and such
training have been developed and will be developed by The Company and/or one or
more Affiliates through the expenditure by The Company and/or one or more
Affiliates of substantial time, effort and money and that all such confidential
information and training could be used by you to compete with The Company and/or
one or more Affiliates.

In recognition of this, you covenant and agree as follows:

2.1 Definition of Competitive Business. You understand and acknowledge that The
Company’s and its Affiliates’ business interests are world-wide because The
Company’s and its Affiliates’ products and/or services are sold in countries
around the world and The Company’s and its Affiliates’ competitors similarly
operate from and market their products and/or services in many locations around
the world. As used in this Agreement (i) the term “Company Business” means any
business engaged in by The Company or any of its Affiliates at any time anywhere
in the world during your employment by The Company and (ii) the term
“Competitive Business” means any Company Business engaged in by any third party
anywhere in the world.

2.2 Non-Competition. From the date hereof until the date that is the 6 month
anniversary date of the termination of your employment with The Company (or any
Affiliate, as applicable and whichever is later) (the “Restricted Period”), you
shall not, directly or indirectly, without the prior written consent of The
Company, individually or in partnership with, as part of a joint venture with,
or otherwise in conjunction in any other manner with any other entity:

 

  (a) be engaged in any manner whatsoever, including, without limitation, as an
employer, owner, partner, consultant, adviser, principal, agent, stockholder,
member or proprietor, in any Competitive Business;

 

  (b) either individually or on behalf of or through any third party, solicit,
divert or appropriate or attempt to solicit, divert or appropriate, for the
purpose of competing with any Company Business, any customers or patrons of any
Company Business, or any prospective customers or patrons with respect to which
The Company or any Affiliate has developed or made a sales presentation (or
similar offering of services); or

 

  (c) advise, invest in, lend money to, guarantee the debts or obligations of,
or otherwise have any other financial interest in any Competitive Business.
Notwithstanding the foregoing, you shall be permitted to make wholly passive
investments in any publicly held Competitive Business, provided that your direct
and indirect ownership shall not exceed 1% (by voting power) of the aggregate
ownership interests in the entity conducting such Competitive Business.

3.    No Solicitation.

3.1. No Solicitation of Employees. You acknowledge the importance to the
business carried on by The Company and its Affiliates of the human resources
engaged and developed by such entities. Accordingly, for a period of 12 months
after the termination of your employment, you covenant and agree that you shall
not, directly or indirectly, induce or solicit or assist any third party in
inducing or soliciting any employee or consultant of The Company or any
Affiliate to leave The Company or any Affiliate or to accept employment or
engagement elsewhere. The Company acknowledges that placing advertisements
soliciting employees of the type

 

2



--------------------------------------------------------------------------------

then employed by The Company or its Affiliates in newspapers, Internet job sites
and similar media generally accessible to the public shall not be deemed to be a
breach of this Section.

3.2. No Solicitation of Clients and Suppliers. You acknowledge the importance to
the business carried on by The Company and its Affiliates of the client and
supplier relationships developed by it and them and the unique opportunity that
your employment or engagement and your access to the Confidential Information
offers to interfere with these relationships. Accordingly, you covenant and
agree that you shall not for a period of 12 months after the termination of your
employment, directly or indirectly, contact or solicit any person who you know
to be a prospective, current or former client or supplier of The Company or any
Affiliate for the purpose of selling to such client or buying from such supplier
any products or services for the benefit of any Competitive Business.

4.    Provisions Necessary and Reasonable:

You agree that (i) the provisions of Sections 1, 2 and 3 are necessary and
reasonable to protect The Company’s and its Affiliates’ Confidential Information
and goodwill; (ii) the specific time, geography and scope provisions set forth
in Section 2 are reasonable and necessary to protect The Company’s and its
Affiliates’ business interests; and (iii) in the event of your breach of any of
your agreements set forth in Sections 1, 2 and 3, The Company and its Affiliates
would suffer substantial irreparable harm and that such corporations would not
have an adequate remedy at law for such breach. In recognition of the foregoing,
you agree that in the event of a breach or threatened breach of any of these
covenants, in addition to such other remedies as The Company or any Affiliate
may have at law, without posting any bond or security, The Company or any
Affiliate shall be entitled to seek and obtain equitable relief, in the form of
specific performance, or temporary, preliminary or permanent injunctive relief,
or any other equitable remedy which then may be available. The seeking of such
injunction or order shall not affect The Company’s or any Affiliate’s right to
seek and obtain damages or other equitable relief on account of any such actual
or threatened breach.

5.    Choice of Law; Enforceability; Waiver of Jury Trial:

You acknowledge that a substantial portion of The Company’s business is based
out of and directed from the State of New York, where The Company maintains its
principal offices and administer all employee compensation and benefits. You
also acknowledge that during the course of your employment with The Company you
will have substantial contacts with New York.

This Agreement shall be deemed to have been made in the State of New York, shall
take effect as an instrument under seal within New York, and the validity,
interpretation and performance of this Agreement shall be governed by, and
construed in accordance with, the internal law of New York, without giving
effect to conflict of law principles. The parties further acknowledge that the
last act necessary to render this Agreement enforceable is its execution by The
Company in New York, and that the Agreement thereafter shall be maintained in
New York. The parties agree that any action, demand, claim or counterclaim
relating to the terms and provisions of this Agreement, or to its breach, shall
be commenced in New York in a court of competent jurisdiction. The parties
further acknowledge that venue shall exclusively lie in New York and that
material witnesses and documents would be located in New York. The parties
further agree that any action, demand, claim or counterclaim shall be resolved
by a judge alone, and the parties hereby waive and forever renounce the right to
a trial before a civil jury.

6.    Miscellaneous:

(a) You acknowledge and agree that should you transfer between or among any
Affiliates of The Company or The Company, wherever situated, or otherwise become
employed by any Affiliate of The Company or The Company, or be promoted or
reassigned to functions other than your present functions, the terms of this
Agreement including, but not limited to, Sections 1, 2 and 3 hereof, shall
continue to apply with full force. The

 

3



--------------------------------------------------------------------------------

Company may also assign its rights and obligations hereunder to any person or
entity who succeeds to all or substantially all of The Company’s business or
that aspect of The Company’s business in which you are principally involved.
Your rights and obligations under this Agreement may not be assigned by you
without the prior written consent of The Company.

(b) If any provision of this Agreement is held by a court of law to be illegal,
overly broad or otherwise unenforceable in duration, geographical coverage,
substantive scope, or otherwise, that provision will be narrowed to the broadest
term permitted by applicable law and enforced as so narrowed, and such court is
hereby given express authority by the undersigned to modify the offending
provisions hereof and/or to delete specific words and phrases (“blue-penciling”)
without the signature or prior consent of the undersigned to the extent
necessary to make them enforceable to the fullest extent permitted under
applicable law, and in its reduced or blue-penciled form such provision shall
then be enforced. Additionally, each provision of this Agreement restricting
your activities in any way is intended to be separate from and enforceable
separately from each such other provision. Without limiting the foregoing, the
provisions of paragraphs 1 and 2 of this Agreement are intended to be separable
and several from each other and from each other provision of this Agreement.

(c) No amendment, waiver or revocation of this Agreement of any kind shall be
effective unless supported by a written instrument executed by you and an
authorized officer of The Company. No failure or delay by a party hereto in
exercising any right, power or remedy under this Agreement, and no course of
dealing between the parties hereto, shall operate as a waiver of any such right,
power or remedy of the party. No single or partial exercise of any right, power
or remedy under this Agreement by a party hereto, nor any abandonment or
discontinuance of steps to enforce any such right, power or remedy, shall
preclude such party from any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The election of any remedy by a
party hereto shall not constitute a waiver of the right of such party to pursue
other available remedies. No notice to or demand on a party not expressly
required under this Agreement shall entitle the party receiving such notice or
demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

(d) You hereby acknowledge that you have had adequate opportunity to review
these terms and conditions and to reflect upon and consider the terms and
conditions of this Agreement. You further acknowledge that you fully understand
its terms and have voluntarily executed this Agreement and that the restrictions
placed on you by this Agreement are reasonably necessary to protect The
Company’s and any Affiliate’s interests and will not preclude you from being
gainfully employed in a suitable capacity following the termination of your
employment given your general knowledge and experience.

(e) The headings and captions of the various subdivisions of this Agreement are
for convenience of reference only and shall in no way modify, or affect the
meaning or construction of any of the terms or provisions hereof.

(f) Should any party breach this Agreement, in addition to all other remedies
available at law or in equity, such party shall pay all of any other party’s
costs and expenses resulting therefrom and/or incurred in enforcing this
Agreement, including legal fees and expenses.

(g) This Agreement may be executed in one or more counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

(h) All statements, representations, warranties, covenants and agreements in
this Agreement shall be binding on the parties hereto and shall inure to the
benefit of the respective successors and permitted assigns of each party hereto.
Nothing in this Agreement shall be construed to create any rights or obligations
except among the parties hereto, and no person or entity shall be regarded as a
third-party beneficiary of this Agreement.

 

4



--------------------------------------------------------------------------------

Kindly acknowledge your acceptance of this Agreement by signing both copies of
this letter where indicated.

 

dELiA*s, Inc. /S/    ROBERT E. BERNARD        

By:     Robert E. Bernard

Title:  CEO

 

Dated: February 8, 2007

ACCEPTED AND AGREED:

 

/S/    STEPHEN A. FELDMAN Print Name:

Dated: February 8, 2007

 

5